Citation Nr: 9903010	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  97-04 702	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for alcoholism.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


REMAND

During his August 1998 hearing in Washington, D.C., before 
the undersigned Member, the veteran testified that he had 
been arrested for many alcohol-related charges after his 
discharge from service.  Records of his previous arrests may 
be relevant to his claim.  Moreover, the veteran also 
testified that he was treated at VA facilities in the early 
1970's.  These records may be pertinent to his claim.  
Finally, the Board notes that the veteran has waived the RO's 
consideration of any additional legal records received from 
Prince William County, Virginia; McDowell County, West 
Virginia and the City of Raleigh, North Carolina, as well as 
all medical records received from VA Medical Centers (VAMC) 
in Beckley, West Virginia and Cleveland, Ohio.  

Accordingly, the case is remanded for the following:

1.  The RO should obtain copies of all 
treatment records for the veteran from 
the VA Medical Centers in Beckley, West 
Virginia and (Brecksville) Cleveland, 
Ohio, dated from 1972 to the present.  
Any records received should be associated 
with the claims folder.

2.  Then, the RO should attempt to 
obtain, with the authorizations already 
provided by the veteran, any of his legal 
records available from government 
authorities in Prince William County, 
Virginia; McDowell County, West Virginia 
and Raleigh, North Carolina.  These 
should include arrest records, driving 
records, conviction records, and any 
social worker reports, psychiatric 
reports, or other reports ordered by a 
court.

3.  Following completion of the 
development, the RO is to review the 
claim.  If the claim remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  They should be afforded the 
appropriate period of time within which 
to respond thereto, at their option, as 
provided by governing regulation.  Then, 
if otherwise in order, the case should be 
returned to the Board after compliance 
with all requisite appellate procedures. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 3 -


